J-S51045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.M.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

M.K.P.,

                            Appellee                 No. 1497 EDA 2014


                 Appeal from the Order Entered April 25, 2014
             in the Court of Common Pleas of Philadelphia County
           Domestic Relations at No.: 1105994; Pacses #553112291


S.M.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

M.K.P.,

                            Appellee                 No. 1720 EDA 2014


                  Appeal from the Order Entered May 15, 2014
              in the Court of Common Pleas of Philadelphia County
                      Domestic Relations at No.: 1105994


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 24, 2015

        In these consolidated cases, Appellant, S.M. (Mother), appeals from

the trial court’s April 25, 2014 order entering a final child support

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S51045-15



determination, and its May 15, 2014 order directing her to pay the

attorney’s fees and court costs of Appellee, M.K.P. (Father), for her failure to

comply with the court’s discovery order. We affirm.

       This case has a voluminous and protracted procedural history.            We

take the relevant factual and procedural background from the trial court’s

December 12, 2014 opinion and our independent review of the record.

       The parties are the parents of one child, C.M., born in November 2010

(Child).   Mother is a self-employed attorney with an office in Philadelphia.

Father is the founder and president of Union Packaging, LLC, (Union) a paper

board manufacturing company located in Yeadon, Pennsylvania.1

       On February 14, 2011, Mother filed a complaint for child support. The

trial court established Child’s paternity on March 23, 2011.          On May 18,

2011, after a pre-trial conference, the court entered an interim order

directing Father to pay $1,596.00 per month in child support, plus $160.00

in arrears.     The parties sought discovery, and on November 23, 2011,

following a hearing, the court entered an order directing the parties to

provide “satisfactory and complete answers [to] reciprocal requests for

production     of   documents”      within     twenty   days.   (Order,   11/23/11)

(capitalization omitted). The order advised: “if available documents are not


____________________________________________


1
  Father is also the 100 percent shareholder of Providence Packaging Group,
Inc., (Providence) the S-Corporation that owns Union.         (See Master’s
Report, 1/24/14, at 15, 17; Father’s Brief, at 10).



                                           -2-
J-S51045-15



produced, upon a petition for contempt, sanctions shall be imposed.” (Id.)

(capitalization omitted); (see also N.T. Hearing, 11/23/11, at 41) (court

ordering parties to provide answers to discovery and warning that failure to

comply will result in sanctions).

      On January 10, 2012, Mother filed a motion to compel responses to

discovery requests. On January 13, 2012, she filed a petition for contempt.

Father filed an answer with new matter on January 20, 2012. On February

16, 2012, the trial court entered an order resolving Mother’s petition and

Father’s response by agreement of the parties.

      On March 15, 2012, Father filed a motion for sanctions against Mother

for her failure to comply with the court’s November 23, 2011 order

respecting discovery.    See Pa.R.C.P. 4019(a)(1)(viii).   The court held a

hearing on September 17, 2012, at which it addressed outstanding discovery

issues.   On that same date, it entered an order addressing the tax

information to be supplied by both parties, in which it directed Father to

provide his 2011 tax return to the court within five days of submission to the

Internal Revenue Service (IRS).

      The master held hearings on the matter of child support in April and

June 2012.    On October 31, 2012, the master entered a proposed order

directing Father to pay $2,771.94 per month in support, effective February

4, 2011, plus $228.06 in arrears.       Both parties filed exceptions, and

following a hearing, the court remanded the matter to the master for further




                                    -3-
J-S51045-15



proceedings on the issues of Mother’s imputed income, reasonable childcare

expenses for Child,2 and Father’s net income.

        On February 6, 2013, the trial court found Mother in contempt of

discovery proceedings, with sanctions to be determined by March 8, 2013.

Pursuant to the court’s directive, Father submitted a certification of costs

and attorney’s fees on February 11, 2013.        Mother submitted a response

contesting Father’s certification of costs and fees on February 25, 2013.

        The support master held additional hearings in June and November

2013.     On January 24, 2014, the master filed a report stating his

determinations that Mother has a gross annual earning capacity of

$75,000.00, and Father’s annual income is $394,506.00. He also concluded

that, while childcare was a necessary expense for Child, weekly daycare

expenses of $255.00 were reasonable, but weekly nanny-care expenses of

$525.00 were excessive. He entered a proposed order directing Father to

pay $2,924.90 per month effective February 14, 2011, $3,031.05 per month

effective March 1, 2013, and $2,941.00 per month effective June 1, 2013,

plus $200.00 per month towards arrears.

        Both parties filed exceptions, and on April 25, 2014, following a

hearing, the trial court entered an order denying the parties’ exceptions and

making the master’s January 24, 2014 proposed order a final order. On May
____________________________________________


2
  A nanny cared for Child until April 2012, at which time Child began
attending the daycare program in which he currently is enrolled.




                                           -4-
J-S51045-15



15, 2014, the court entered an order directing Mother to pay $5,000.00 in

attorneys’ fees and $1,513.50 in court costs to Father’s attorney as a

sanction for contempt in the discovery matter.        The order advised: “this

award takes into account the nature of the contempt, the ability of [Mother]

to pay and a review of the charges in relation to the case as a whole.”

(Order, 5/15/14) (capitalization omitted).       Mother filed timely notices of

appeal.

         On June 12, 2014, the trial court ordered Mother to file concise

statements of errors complained of on appeal within twenty-one days. See

Pa.R.A.P. 1925(b). Mother filed concise statements on July 7, 2014.3 The

court filed an opinion on December 12, 2014, in which it addressed the

issues Mother raised in her Rule 1925(b) statements.             See Pa.R.A.P.

1925(a).4
____________________________________________


3
  We observe that Mother filed her Rule 1925(b) statements four days after
the deadline set by the trial court. (See Order, 6/12/14; Rule 1925(b)
Statements, 7/07/14). Although this failure generally results in waiver of all
claims on appeal, “there are still operative exceptions to Rule 1925(b)
waiver with regard to timeliness.” Greater Erie Indus. Dev. Corp. v.
Presque Isle Downs, Inc., 88 A.3d 222, 225 (Pa. Super. 2014) (en banc).
One such exception is error in the court’s Rule 1925(b) order, because “it is
the trial court’s order that triggers an appellant’s obligation[.]” Id. (citation
omitted). Instantly, the court’s order failed to advise that any issue not
included in a timely filed statement shall be deemed waived; thus, it did not
comply with the technical requirements of Rule 1925(b). See Pa.R.A.P.
1925(b)(3)(iv). Under these circumstances, where there is an error in the
court’s order, we decline to find waiver of Mother’s issues on appeal on the
basis of her untimely Rule 1925(b) statements.
4
    This Court consolidated the appeals sua sponte on July 2, 2014.



                                           -5-
J-S51045-15



     Mother raises fourteen issues for our review:

     1.    Whether the [trial] [c]ourt erred when it permitted
     [Father] to deduct $600,000 of his majority or wholly controlled
     business’ I.R.S. § 179 accelerated depreciation from his income
     available for calculating child support[?]

     2.   Whether the [trial] [c]ourt erred in finding that [Father’s]
    $5.7 million company is not a substantial asset to warrant an
    upward deviation from the support guidelines[?]

     3.    Whether the [trial] [c]ourt erred in finding that [Mother’s]
     earning capacity is $75,000 when the record provides no factual
     support for the finding and there was no finding of willful
     underemployment[?]

     4.    Whether the [trial] [c]ourt erred in finding multi-millionaire
     [Father] with no physical contact with [C]hild may avoid paying
     nanny care expense because he objected to the expense[?]

     5.    Whether the [trial] [c]ourt abused its discretion when it
     denied Mother’s discovery request to obtain [Father’s] tax
     returns filed with the I.R.S. absent a showing of fraud?

     6.    Whether the [trial] [c]ourt erred as a matter of law in
     issuing monetary sanctions 465 days after the [c]ourt ordered
     deadline of March 8, 2013?

     7.    Whether the [trial] [c]ourt erred as a matter of law in
     finding civil contempt without a hearing on February 6, 2013?

     8.    Whether the [trial] [c]ourt erred in issuing monetary
     sanctions after it denied [Father’s] contempt motions on January
     13, 2012 and February 16, 2012[?]

     9.    Whether [the trial] [c]ourt erred in issuing monetary
     sanctions when [Father] did not file on the record a certification
     of costs and attorney fees as directed by the [c]ourt’s order
     dated February 6, 2013[?]

     10. Whether the [trial] [c]ourt erred as a matter of law when it
     did not follow the procedures outlined in Rule 1910.25, et seq.
     and failed to serve the required contempt notice[?]

                                    -6-
J-S51045-15



      11. Whether the [trial] [c]ourt erred as a matter of law in
      finding of contempt when it did not find that [Mother] willfully
      violated a court order[?]

      12. Whether the [trial] [c]ourt erred as a matter of law in
      finding of civil contempt when it did not conduct a hearing to
      determine whether [Mother] willfully [] violated a court [order?]

      13. Whether the [trial] [c]ourt, without a hearing, considered
       [Mother’s] ability to purge the contempt when the outstanding
       [c]ourt [o]rder required no action of [Mother?]

      14. Whether the [trial] [c]ourt abused its discretion when it
      awarded $5,000 money sanction which exceeds [Mother’s]
      combined monthly income and child support award[?]

(Mother’s Brief, at unnumbered pages 8-9).

      Initially, we observe that Mother’s first five issues challenge the trial

court’s April 25, 2014 child support order.      Our standard of review is as

follows:
                   Appellate review of support matters is
            governed by an abuse of discretion standard. When
            evaluating a support order, this Court may only
            reverse the trial court’s determination where the
            order cannot be sustained on any valid ground. An
            abuse of discretion is [n]ot merely an error of
            judgment, but if in reaching a conclusion the law is
            overridden or misapplied, or the judgment exercised
            is manifestly unreasonable, or the result of partiality,
            prejudice, bias or ill-will, as shown by the evidence
            of record. The principal goal in child support matters
            is to serve the best interests of the children through
            the provision of reasonable expenses.

J.P.D. v. W.E.D., 114 A.3d 887, 889 (Pa. Super. 2015) (citation omitted).

      “[A] master’s report and recommendation are to be given the fullest

consideration, especially on the issue of the credibility of witnesses.”



                                      -7-
J-S51045-15



Kraisinger v. Kraisinger, 928 A.2d 333, 344 (Pa. Super. 2007) (citation

and internal quotation marks omitted).

       In her first issue, Mother argues that the trial court erred in failing to

add the IRS section 179 tax depreciation deductions made by Union in 2010

to Father’s income available to calculate child support. (See Mother’s Brief,

at unnumbered pages 11-16).5 This issue does not merit relief.

             When a payor spouse owns his own business, the
       calculation of income for child support purposes must reflect the
       actual available financial resources of the payor spouse. In
       addition,

                    Our jurisprudence is clear [ ] that the owner of
              a closely-held corporation cannot avoid a support
              obligation by sheltering income that should be
              available for support by manipulating salary,
              perquisites,    corporate     expenditures,     and/or
              corporate distribution amounts. By the same token,
              however, we cannot attribute as income funds not
              actually available or received by the party.

Fitzgerald v. Kempf, 805 A.2d 529, 532 (Pa. Super. 2002) (citations and

quotation marks omitted).

                    Depreciation and depletion expenses should be
              deducted from gross income only when they reflect
              an actual reduction in the personal income of the
              party claiming the deductions. . . .

                                        *      *   *
____________________________________________


5
  Section 179 of the IRS Tax Code allows a business to deduct the full
purchase price of financed or leased equipment for the current tax year.
See       Section       179.Org,       (September       21,       2015),
http://www.section179.org/section_179_faqs.html.



                                            -8-
J-S51045-15



      . . . Depreciation is an accounting mechanism which allocates
      the original cost of an asset to the periods in which the asset is
      used. Depreciation does not result in income. Rather, when
      depreciation expense is claimed, taxable income is decreased by
      the amount so claimed, resulting in a “marginal income tax
      savings,” not an increase in income.

            The presence of a depreciation deduction (on a federal
      income tax return) or a depreciation expense (on consolidated
      financial statements) simply signals that a corporation has made
      capital expenditures, the costs of which it seeks to allocate to
      the periods in which the assets underlying the capital
      expenditures are being used. Only by asserting that the capital
      expenditures, for which depreciation deductions are currently
      being claimed, were made with cash flows that should have
      instead been disbursed to the shareholders, can it be argued
      that a corporation is improperly sheltering cash flows.

                                 *    *    *

      . . . When it is alleged that the corporation has sheltered cash
      flows . . . it must be shown that the cash flows could have been
      disbursed to shareholders. In cases where cash flows which
      could have been disbursed to shareholders have instead been
      disbursed for business expenses, the corporation must show that
      the expenditures were necessary for the continued operation and
      smooth running of the business in order to refute an allegation
      that the corporation has sheltered cash flows.


Labar v. Labar, 731 A.2d 1252, 1255-57 (Pa. 1999) (emphasis added)

(citations, footnotes, and original emphasis omitted).

      Here, Father testified that Union took the section 179 tax deduction for

depreciation of equipment used in the manufacturing of folding cartons for

the fast-food industry.    (See N.T. Hearing, 6/27/13, at 122-24).         He

explained that it was Union’s custom and practice to take the tax deduction

for equipment since its founding in 1999, and that it followed these same



                                     -9-
J-S51045-15



accounting principles in 2010-12. (See id. at 125-26). He further testified

that this method of accounting and the section 179 deductions were not put

in place with the purpose of sheltering his income. (See id. at 126). He

points out that he did not learn that he was Child’s father until March of

2011, well after this practice was implemented, and months after the 2010

tax year ended. (See Father’s Brief, at 9).

      The master found that Father testified credibly as to Union’s practice of

taking the 179 deductions and that Mother provided no credible evidence

that Father was sheltering income to avoid child support.                   (See Master’s

Report, at 18).       He concluded that it was not appropriate to add the

depreciation expense into Father’s income for the purpose of determining

child support.   (See id.). The trial court reviewed the matter and agreed

with the master’s assessment. (See Trial Ct. Op., at 10). After review of

the record, we conclude that the trial court did not abuse its discretion in

disposing of this issue.    See J.P.D., supra at 889; see also Kraisinger,

supra, at 344 (concluding depreciation deductions for equipment properly

excluded from husband’s income where he credibly testified that purchases

were necessary business-related expenses and not taken to avoid support

obligation). Mother’s first issue does not merit relief.

      In her second issue, Mother contends that the trial court failed to

consider   Father’s    largest   asset,    his     5.7   million   dollar   company,   in




                                          - 10 -
J-S51045-15



determining that an upward deviation from the support guidelines is not

warranted.      (See Mother’s Brief, at unnumbered pages 16-17).6           Mother

argues that an upward deviation is appropriate because Father’s business

asset is more than ten times his income.           (See id.).   This issue does not

merit relief.

       Child support actions are governed by Pennsylvania Rules of Civil

Procedure 1910.1 through 1910.50. See J.P.D., supra at 889. The amount

of a child support award is calculated generally on the bases of the parties’

monthly net income.           See Pa.R.C.P. 1910.16-2.          Rule 1910.16—1(d)

provides:

       (d) Rebuttable Presumption. If it has been determined that
       there is an obligation to pay support, there shall be a rebuttable
       presumption that the amount of the award determined from the
       guidelines is the correct amount of support to be awarded. The
       support guidelines are a rebuttable presumption and must be
       applied taking into consideration the special needs and
       obligations of the parties. The trier of fact must consider the
       factors set forth in Rule 1910.16-5. The presumption shall be
       rebutted if the trier of fact makes a written finding, or a specific
       finding on the record, that an award in the amount determined
       from the guidelines would be unjust or inappropriate.


Pa.R.C.P. 1910.16-1(d).         Rule 1910.16—5 allows for deviation from the

guideline amount. It provides:


____________________________________________


6
 We note that Father does not agree with Mother’s representation that the
value of Union is $5.7 million dollars. (See Father’s Brief, at 11 n.2). He
does not provide an alternative valuation. (See id.).



                                          - 11 -
 J-S51045-15


     (a) Deviation. If the amount of support deviates from the
     amount of support determined by the guidelines, the trier of fact
     shall specify, in writing or on the record, the guideline amount of
     support, and the reasons for, and findings of fact justifying, the
     amount of the deviation.

       Note: The deviation applies to the amount of the support
       obligation and not to the amount of income.

     (b) Factors. In deciding whether to deviate from the amount of
      support determined by the guidelines, the trier of fact shall
      consider:

     (1) unusual needs and unusual fixed obligations;

     (2) other support obligations of the parties;

     (3) other income in the household;

     (4) ages of the children;

     (5) the relative assets and liabilities of the parties;

     (6) medical expenses not covered by insurance;

     (7) standard of living of the parties and their children;

     (8) in a spousal support or alimony pendente lite case, the
      duration of the marriage from the date of marriage to the date of
      final separation; and

     (9) other relevant and appropriate factors, including the best
      interests of the child or children.

Pa.R.C.P. 1910.16-5.

       “The trier of fact is to consider all the relevant factors in determining

 whether a deviation is warranted; any one factor is not necessarily

 determinative.”   Suzanne D. v. Stephen W., 65 A.3d 965, 972-73 (Pa.

 Super. 2013) (citation omitted).


                                       - 12 -
J-S51045-15



         Here, Mother relies on Suzanne D., supra, to support her contention

that an upward deviation is warranted based on Father’s substantial

business interests.      (See Mother’s Brief, at unnumbered page 17).           She

claims that, under Suzanne D., “[a]n asset that more than doubles the

obligor’s income is sufficient reason to deviate from the support guidelines.”

(Id.).     She maintains that the court considered only Father’s car, bank

account balances, and real estate in analyzing whether a deviation is

appropriate. (See id. at 16). We find this argument unpersuasive for the

following reasons.

         First, the Suzanne D. Court discusses the appropriateness of an

upward deviation based on the receipt of substantial monetary gifts, and

the facts of that case are inapposite to the instant case, which does not

involve gifts. See Suzanne D., supra at 973.

         Further, a review of the record reflects that the trial court considered

the relevant factors in considering a deviation from the guidelines, including

the total amount of income Father receives in the form of salary, bonuses,

and distributions as president of Union and 100 percent shareholder of

Providence. (See Trial Ct. Op., at 11; Master’s Report, at 15-18). The court

explained the basis for its decision as follows:

               At the master’s hearing, Father testified that, in addition to
         his annual income of $394,506, he owns a 2006 BMW purchased
         by Union Packaging, and he maintains a checking and savings
         account with a balance of $15,000 and a 401k valued at
         $250,000. (See Master’s Report, at 19). Father owns several
         properties in Philadelphia including his personal residence which


                                        - 13 -
J-S51045-15


      he purchased for $400,000 in 2008, a condominium he
      purchased for $300,000 in 2006 (for which his mortgage
      payment is $1,800, his condominium association fees are $230,
      and he collects rent in the amount of $1,500 monthly), and a
      residence jointly owned by him and his estranged wife, which
      they purchased for $230,000 in 1996. (See id.). The master
      found Father’s 2010 Schedule E reflected a loss in the amount of
      $20,803 and determined that Father therefore has no rental
      income. (See id.).

            Father’s expenses include a $3,160 monthly mortgage
      payment (including homeowners insurance, real estate taxes and
      condominium association fees) for his personal residence and a
      car insurance payment in the amount of $1,600 annually. (See
      id.).    Father also has additional court-ordered support
      obligations to his estranged wife and their daughter in the
      amount of $2,900 per month, collectively. (See id. at 20).

            In consideration of the above-mentioned factors, [the
      master] concluded that the amounts and types of assets and
      expenses of Father were not so unusual or extraordinary so as to
      warrant a deviation from the guidelines. (See id. at 19). For
      the past two years, Mother has been receiving approximately
      $3,000 per month in child support, which amounts to nearly
      $36,000 annually on behalf of the parties’ three-year-old child.
      Giving the fullest consideration to the master’s findings and
      based on the fact that Mother’s testimony has been largely
      incredible since the inception of the instant support action, the
      court found no reason to deviate from the support guidelines.

(Trial Ct. Op., at 11-12) (record citation formatting provided; one record

citation omitted).

      After review, we discern no abuse of discretion in the trial court’s

determination that an upward deviation from the            guidelines is not

appropriate in the instant case. See J.P.D., supra at 889. Mother’s second

issue lacks merit.

      In her third issue, Mother argues that the trial court erred in imputing

an earning capacity of $75,000.00 to her, where the record provides no

                                    - 14 -
 J-S51045-15



 factual support for this determination and there was no finding of willful

 underemployment.         (See Mother’s Brief, at unnumbered pages 17-19).

 Mother avers that she has had the same income since Child was born in

 2010, and that she is limited to working forty hours per week because of her

 childcare responsibilities.   (See id., at unnumbered page 18).    This issue

 does not merit relief.

       Where a party assumes a lower paying job or willfully fails to obtain

 appropriate employment, the court is permitted to determine the support

 obligation based on the party’s assessed earning capacity. See Woskob v.

 Woskob, 843 A.2d 1247, 1254 (Pa. Super. 2004). Rule 1910.16—2(d)(4)

 addresses earning capacity, and provides:

       Earning Capacity. If the trier of fact determines that a party to
       a support action has willfully failed to obtain or maintain
       appropriate employment, the trier of fact may impute to that
       party an income equal to the party’s earning capacity. Age,
       education, training, health, work experience, earnings history
       and child care responsibilities are factors which shall be
       considered in determining earning capacity. In order for an
       earning capacity to be assessed, the trier of fact must state the
       reasons for the assessment in writing or on the record.
       Generally, the trier of fact should not impute an earning capacity
       that is greater than the amount the party would earn from one
       full-time position.      Determination of what constitutes a
       reasonable    work regimen depends upon all relevant
       circumstances including the choice of jobs available within a
       particular occupation, working hours, working conditions and
       whether a party has exerted substantial good faith efforts to find
       employment.

Pa.R.C.P. 1910.16—2(d)(4).




                                      - 15 -
J-S51045-15



      In addressing this issue, we are mindful that “[t]he trial court, as the

finder of fact, is entitled to weigh the evidence and assess the credibility of

witnesses.”   Morgan v. Morgan, 99 A.3d 554, 559 (Pa. Super. 2014),

appeal denied, 113 A.3d 280 (Pa. 2015) (citation omitted).

      Here, Mother testified that, before Child was born, she earned

approximately $75,000.00.      (See N.T. Hearing, 6/27/13, at 114).       After

Child was born, she worked part-time for approximately fifteen hours per

week, and she increased her hours over time to forty hours per week. (See

id. at 106-07, 109, 116). Paystubs Mother submitted show a gross biweekly

salary of $800.00 ($20,800.00 annually).      (See Master’s Report, at 7-8).

Mother testified that she is unable to generate the same amount of income

that she earned before Child was born because she cannot work the number

of hours necessary to develop new business. (See N.T. Hearing, 6/27/13, at

108, 115).     However, the master noted several inconsistencies in the

evidence and stated that Mother’s “testimony has been less than credible

regarding her income and expenses.” (Master’s Report, at 9; see id. at 10).

The trial court also rejected the evidence Mother put forth on this issue as

not credible and made an express determination that she is “underworking.”

(Trial CT. Op., at 13).

      After review of the record, we see no reason to disturb the trial court’s

credibility determination and its decision to impute an earning capacity of

$75,000 to Mother. See Morgan, supra at 559; Woskob, supra at 1254.

Mother’s third issue lacks merit.

                                    - 16 -
J-S51045-15



          In her fourth issue, Mother maintains that the trial court erred in

allowing Father to avoid payment of nanny-care expenses of $525 per week

over a two-year period where he is a multi-millionaire and is not involved

with Child. (See Mother’s Brief, at unnumbered pages 19-22). She argues

that the court erroneously concluded that nanny-care is not a reasonable

expense but that a daycare at a facility at a rate of $255.00 per week is

reasonable. (See id. at unnumbered page 20). This issue does not merit

relief.

          Rule 1910.16—6(a) provides in pertinent part:

          Additional expenses permitted pursuant to this Rule 1910.16-6
          may be allocated between the parties even if the parties’
          incomes do not justify an order of basic support.

          (a) Child care expenses. Reasonable child care expenses paid
          by either parent, if necessary to maintain employment or
          appropriate education in pursuit of income, shall be allocated
          between the parties in proportion to their net incomes and added
          to his and her basic support obligation. . . .

Pa.R.C.P. 1910.16—6(a).

          Here, the record reflects that, although the parties’ share legal custody

of Child, Mother did not consult Father prior to hiring a nanny or enrolling

him in daycare.        (See N.T. Hearing 6/27/13, at 69-70, 74-76; Master’s

Report, at 13). Once Mother replaced nanny-care with daycare for Child, the

actual cost of childcare was reduced significantly, by more than half. (See

N.T. Hearing 6/27/13, at 70; Master’s Report, at 13). The court determined

that the expense of nanny-care was not reasonable where comparable



                                        - 17 -
J-S51045-15



childcare services were available at a much lower cost, especially in light of

Mother’s failure to discuss the appropriate mode of childcare with Father.

(See Trial Ct. Op., at 15-16). The court also noted that Mother’s testimony

regarding her large nanny-care payments did not comport with her

testimony regarding her low income. (See id. at 16).

      After review of the record, we discern no abuse of discretion in the

trial court’s disposition of this issue. See J.P.D., supra at 889. Mother’s

fourth claim does not merit relief.

      In her fifth issue, Mother asserts that the trial court abused its

discretion when it denied her discovery request to obtain Father’s federal tax

returns absent a showing of fraud.       (See Mother’s Brief, at unnumbered

pages 22-23).    Although she acknowledges that the court did grant her

motion and ordered Father to produce his tax returns, she complains that

the court did not permit her to obtain the returns directly from the IRS.

(See id.). This issue is waived for multiple reasons.

      First, Pennsylvania Rule of Appellate Procedure 1925(b) requires an

appellant to “concisely identify each ruling or error that [she] intends to

challenge with sufficient detail to identify all pertinent issues for the judge.”

Pa.R.A.P. 1925(b)(4)(ii). “Issues not included in the Statement and/or not

raised in accordance with the provisions of this paragraph (b)(4) are

waived.”   Pa.R.A.P. 1925(b)(4)(vii); see also Greater Erie Indus. Dev.

Corp., supra at 224 (“[F]ailure to comply with the minimal requirements of




                                      - 18 -
J-S51045-15



Pa.R.A.P. 1925(b) will result in automatic waiver of the issues raised.”) (case

citation and emphasis omitted).

         Here, with respect to this issue, Mother’s Rule 1925(b) Statement

reads: “Whether the [c]ourt abused its discretion when it denied Mother’s

discovery request to obtain [Father’s] tax returns filed with the I.R.S. absent

a showing of fraud?” (Rule 1925(b) Statement, 7/07/14, at 2 ¶ 5). The trial

court concluded that Mother’s claim is factually inaccurate because, contrary

to her assertion, it did grant Mother’s motion and ordered Father to provide

his tax returns. (See Order, 9/17/12; Trial Ct. Op., at 17; see also Father’s

Brief, at 19 (averring “Mother inaccurately states the facts in this matter.”)).

The court was not able to address Mother’s specific allegation that it should

have permitted her to obtain the tax returns directly from the IRS because

Mother did not identify this claim in her Rule 1925(b) statement. Thus, she

waived the issue for purposes of appeal. See Pa.R.A.P. 1925(b)(4)(ii), (vii).

         Furthermore, in her argument spanning less than one page, Mother

utterly fails to develop her claim with citation to, and discussion of, pertinent

legal authority.       (See Mother’s Brief, at unnumbered pages 22-23);

Pa.R.A.P. 2119(a)-(b), 2101. Thus, her claim is waived for this reason as

well.7


____________________________________________


7
  We note that Mother’s argument appears disingenuous, given that the
court ordered Father to produce his tax returns and Father complied. (See
Order, 9/17/12; Master’s Report, at 15-16).



                                          - 19 -
J-S51045-15



      Mother’s remaining nine issues challenge the trial court’s May 15, 2014

order imposing sanctions on her for violation of its discovery order, and

directing her to pay Father’s attorneys’ fees and court costs.

      . . . The decision whether to sanction a party for the failure to
      comply with a discovery order, and the degree of that sanction,
      are within the discretion of the trial court. This Court will disturb
      such a sanction only where the trial court has abused its
      discretion.   The propriety of the sanction is determined by
      examining: (1) the prejudice caused to the opposing party and
      whether that prejudice can be cured; (2) the defaulting party’s
      willfulness or bad faith in failing to comply with the order; (3)
      the number of discovery violations, and; (4) the importance of
      the precluded evidence in light of the failure.

Jacobs v. Jacobs, 884 A.2d 301, 305 (Pa. Super. 2005) (citations omitted).

      In her sixth issue, Mother claims that the court erred by issuing a

monetary sanction against her 465 days after its own deadline.                (See

Mother’s Brief, at unnumbered page 23). Specifically, she argues that the

court’s action violated Canon 3B.(1) of the Code of Judicial Conduct. (See

id.). This issue merits no relief.

      At the outset, we observe that this issue is not properly before this

Court. “It is beyond cavil that the Court of Judicial Discipline has jurisdiction

over the general subject matter [of] determining whether an individual

engaged in judicial misconduct.”     In re Melograne, 812 A.2d 1164, 1167

(Pa. 2002); see also In re Lokuta, 11 A.3d 427, 434 (Pa. 2011), cert.

denied, 132 S.Ct. 242 (2011) (stating judicial officer has right to appeal final

adverse order of Court of Judicial Discipline to Pennsylvania Supreme Court).

Mother, in effect, concedes this point in her brief, stating “[o]f course, it is


                                     - 20 -
J-S51045-15



not the authority of the appellate courts, in deciding controversies between

litigants, to decide whether a judge has violated the canon of the Code of

Judicial Conduct.”      (Mother’s Brief, at unnumbered pages 23-24).     Thus,

Mother’s sixth claim is not properly before us and we decline to address it.

       In her seventh issue, Mother argues “the [c]ourt erred as a matter of

law in finding civil contempt without a hearing on April 25, 2013.”8

(Mother’s Brief, at unnumbered page 24). This issue is waived and would

not merit relief.

       First, Mother’s single-paragraph argument on this issue is largely

incoherent,9 contains inconsistencies in dates, and makes bald statements

such as “[t]he statue [sic] requires a hearing,” (id.), without citation to any

legal authority.     Thus, she waived this undeveloped issue for purposes of

appeal. Pa.R.A.P. 2119(a),(b); 2101.

       Second, “[i]ssues not raised in the lower court cannot be raised for the

first time on appeal and are considered waived. Pa.R.A.P. 302(a).” Green v.

Green, 69 A.3d 282, 286 (Pa. Super. 2013). Here, at the conclusion of the

April 25, 2014 exceptions hearing, both parties agreed that the issue of
____________________________________________


8
 This date differs from the date Mother references in her statement of the
questions involved (February 6, 2013). (See Mother’s Brief, at unnumbered
page 8).
9
 For example, Mother states: “The court did not hold a hearing on May 15,
2014. The hearing that lead [sic] to the May 15, 2014 hearing was held on
April 25, 2013.” (Mother’s Brief, at unnumbered page 24).




                                          - 21 -
J-S51045-15



contempt and the award of counsel fees could be disposed of based on the

their previously submitted briefs, and that oral argument on the matter was

unnecessary.    (See Exceptions Hearing, 4/25/14, at 99-101).           Thus,

Mother’s issue is waived for this reason as well.

      Moreover, to the extent we can discern it, Mother’s issue would not

merit relief. “Neither notice nor a hearing is a necessary prerequisite to the

imposition of sanctions pursuant to Pa.R.C.P. 4019.”     Hein v. Hein, 717

A.2d 1053, 1056 (Pa. Super. 1998) (citation omitted); see also Sahutsky

v. Mychak, Geckle & Welker, P.C., 900 A.2d 866, 870 (Pa. Super. 2006),

appeal denied, 916 A.2d 1103 (Pa. 2007) (noting neither notice nor hearing

are prerequisite to imposition of sanctions pursuant to Rule 4019).     Thus,

“[Mother’s] contention that the trial court was required to hold a hearing

before imposing sanctions is meritless.” Hein, supra at 1056. Therefore,

Mother’s seventh issue is waived and would not merit relief.

      In her eighth issue, Mother argues “the [c]ourt erred in issuing

monetary sanctions after it denied [Father’s] contempt motions on January

13, 2012 and February 16, 2012.”        (Mother’s Brief, at unnumbered page

24). This claim lacks record support.

      Specifically, the record reflects that Mother filed a petition for

contempt on January 13, 2012, that Father filed an answer with new matter,

and that the court entered an order resolving Mother’s petition and Father’s

answer on February 16, 2012. (See Order, 2/16/12; Trial Ct. Op., at 19).

Father filed his motion giving rise to the court’s imposition of monetary

                                    - 22 -
J-S51045-15



sanctions on March 15, 2012, approximately one month after entry of the

February 16, 2012 order. Based on this record, we agree with the trial court

that Mother has failed to explain how the court’s disposition of two prior

pleadings affect Father’s subsequent motion for sanctions.           (See Trial

Ct.Op., at 19). Mother’s eighth issue is specious.

      In Mother’s ninth issue, she claims that the trial court erred in issuing

monetary sanctions when Father did not file on the record a certification of

costs and attorney fees. (See Mother’s Brief, at unnumbered page 25). She

claims that the court deprived her of the opportunity to “cross-examine the

veracity of evidence” pertaining to this issue.    (Id.).   This claim does not

merit relief.

      The trial court addressed Mother’s contention as follows:

             Mother is correct that Father’s certification of costs was not
      filed and docketed.      However, Father did in fact submit a
      certification of costs and attorney’s fees, along with a supporting
      brief, directly to the [trial court], as ordered. Mother was
      properly served, and counsel for Mother submitted a reply brief
      to the [trial court] as well. (See Father’s Certification of Costs
      and Attorney’s Fees, 2/11/13, Certificate of Service; Mother’s
      Response to Father’s Certification of Costs and Attorney Fees,
      2/25/13, at unnumbered pages 1-7). Given the fact that the
      court did not order the certification of costs to be formally filed
      and intended to use it as an aid in determining the amount of
      sanctions to be imposed, this [c]ourt accepted Father’s
      certification of costs as an additional evidentiary exhibit. The
      court made no error in doing so.

(Trial Court Op., at 20) (record citation formatting provided).

      After review, we discern no abuse of discretion in the trial court’s

disposition of this issue.   See Jacobs, supra at 305.      The record reflects


                                     - 23 -
J-S51045-15



that Father complied with the court’s directive and that Mother responded to

his certification of costs and attorney fees.         Mother’s ninth issue lacks

merit.10

       In Mother’s tenth issue, she argues “the [co]urt erred as a matter of

law when it did not follow the procedures outlined in [Pa.R.C.P.] 1910.25, et

seq. and failed to serve the required contempt notice.” (Mother’s Brief, at

unnumbered page 25). She argues “[t]he support contempt statute requires

[n]otice and a hearing.” (Id.) (citation omitted). This issue lacks merit.

       Rule 1910.25 addresses enforcement of support orders and a finding

of civil contempt related thereto.        See Pa.R.C.P. 1910.25(a). However, in

the instant case, Mother was found to be in contempt for her failure to

comply with the court’s order regarding discovery—not child support. (See

Father’s Motion for Sanctions against Mother, 3/15/12; Trial Ct. Op., at 8);

see also Pa.R.C.P. 4019(a)(1)(viii) (authorizing court to enter appropriate

order where party fails to comply with order respecting discovery).       Thus,

Rule 1910.25 does not apply in the instant case.         Mother’s tenth issue is

specious.
____________________________________________


10
   We note that Mother’s reliance on Pennsylvania v. Ritchie, 480 U.S. 39
(1987), a United States Supreme Court criminal case involving confrontation
clause issues, is unavailing because the issue addressed in that case is
inapposite to Mother’s ninth claim. (See Mother’s Brief, at unnumbered
page 25); see also Ritchie, supra at 42-43 (addressing “whether and to
what extent a State’s interest in the confidentiality of its investigative files
concerning child abuse must yield to a criminal defendant’s Sixth and
Fourteenth Amendment right to discover favorable evidence.”).



                                          - 24 -
J-S51045-15



      In her eleventh issue, Mother argues that the trial court erred by

finding her in contempt when it did not find that she willfully violated a court

order. (See Mother’s Brief, at unnumbered page 26). This issue does not

merit relief.

      Rule 4019 provides, in pertinent part:

      Rule 4019. Sanctions

      (a)(1) The court may, on motion, make an appropriate order if

                                 *    *    *
      (viii) a party or person otherwise fails to make discovery or to
      obey an order of court respecting discovery.

                               *   *   *
      (c) The court, when acting under subdivision (a) of this rule,
      may make

                                  *       *    *

      (4) an order imposing punishment for contempt, except that a
      party may not be punished for contempt for a refusal to submit
      to a physical or mental examination under Rule 4010;

      (5) such order with regard to the failure to make discovery as is
      just.

Pa.R.C.P. 4019(a)(1)(viii), (c)(4),(5).

      Here, the trial court explained:

            Father properly filed a petition for sanctions on March 15,
      2012 for Mother’s failure to cooperate with the discovery process
      in accordance with this [c]ourt’s November 23, 2011 [o]rder
      requesting, among other things, monetary sanctions “for
      reasonable expenses including, but not limited to, attorney’s
      fees, incurred in obtaining an order of compliance.” (Father’s
      Motion for Sanctions against Mother, 3/15/12, at unnumbered
      page 3, ¶ 17, subsection e). The November 23, 2011 [o]rder
      granted cross motions to compel discovery and directed both

                                      - 25 -
J-S51045-15


      parties to provide “satisfactory and complete answers [to]
      reciprocal requests for production of documents . . . within
      twenty (20) days.” (Order, 11/23/11). In addition, the order
      specifically states that “if available documents are not produced,
      upon petition for contempt, sanctions shall be imposed.” (Id.).
      As Mother failed to provide the requested financial documents,
      the court properly found her in contempt on February 6, 2013
      and imposed sanctions in the form of counsel fees on May 15,
      2014.

(Trial Court Op., at 19; see also id. at 21) (record citation formatting

provided); (see also N.T. Hearing, 9/17/12, at 63) (court stating that

Mother “has been dragging her feet and . . . raising more red flags” in failing

to provide discovery).

      After review of the record, we discern no abuse of discretion in the

trial court’s disposition of the issue. See Jacobs, supra at 305. Mother’s

eleventh issue does not merit relief.

      In Mother’s twelfth issue, spanning a single page, she simply reiterates

her argument that the court erred in finding her in contempt without holding

a hearing to determine if she willfully violated the discovery order.      (See

Mother’s Brief, at unnumbered page 27).       This issue fails for the reasons

previously discussed in this memorandum.

      We will address Mother’s thirteen and fourteenth arguments together

because they are related. In Mother’s thirteenth issue, she argues that the

court erred in imposing sanctions without considering her ability to purge

herself of the contempt, where the outstanding court order required no

action on her behalf. (See id., at unnumbered page 28). In her fourteenth

issue, she contends that the court’s award of $5,000.00 in counsel fees was


                                    - 26 -
J-S51045-15



an abuse of discretion because the sanction exceeds her combined monthly

income and child support award.           (See id.).   These issues do not merit

relief.

                 Sanctions for civil contempt can be imposed for one or
          both of two purposes: to compel or coerce obedience to a court
          order and/or to compensate the contemnor’s adversary for
          injuries resulting from the contemnor’s noncompliance with a
          court order.       Attorneys’ fees and other disbursements
          necessitated by the contemnor’s noncompliance may be
          recovered by the aggrieved party in a civil contempt case.
          Because an award of counsel fees is intended to reimburse an
          innocent litigant for expenses made necessary by the conduct of
          an opponent, it is coercive and compensatory, and not punitive. .
          ..

Rhoades v. Pryce, 874 A.2d 148, 152 (Pa. Super. 2005), appeal

denied, 899 A.2d 1124 (Pa. 2006) (citations omitted).

          This Court has stated that “a court may not convert a coercive

sentence into a punitive one by imposing conditions that the

contemnor cannot perform and thereby purge [her]self of the

contempt.” Orfield v. Weindel, 52 A.3d 275, 279 (Pa. Super. 2012)

(citation omitted).


          Here, the trial court explained that it:

          . . . intentionally waited until Mother’s earning capacity was
          determined in order to establish her ability to pay and impose
          sanctions accordingly. (See Order, 5/15/14). Based on the
          finding that Mother’s earning capacity is $75,000.00 annually,
          this [c]ourt determined that $5,000 in counsel fees was
          reasonable to compensate Father for his expenditures on the
          litigation while compelling Mother to comply with the [discovery]
          order.


                                         - 27 -
J-S51045-15


                                   *    *    *

         . . . Mother’s assertion that the $5,000 sanction exceeds her
         combined monthly income and child support award is factually
         incorrect[.] . . . [T]he trial court determined Mother’s annual
         net earning capacity was $75,000; said income computes to
         $6,250 monthly.       Additionally, the current support order
         requires Father to pay over $3,000 to Mother monthly
         (including arrears). (See Order 4/25/14).

               Based on the certification of costs and fees submitted by
         Father’s counsel, the court found that $5,000 would serve to
         compensate Father for most of his expenditures resulting
         from Mother’s noncompliance with the [discovery] order.
         Furthermore, because Mother has repeatedly demonstrated
         contemptuous behavior during the pendency of the instant
         litigation and has continuously been found incredible, the
         court imposed a monetary sanction it believed was harsh
         enough to coerce her into following its current order. The
         court did not abuse its discretion nor did it impose a punitive
         sanction, as Mother is more than capable of paying the
         $5,000 . . . It should also be noted that the court in fact
         determined the $5,000 figure after taking into consideration
         Father’s request for more than $21,000 in counsel fees. (See
         Father’s Certification of Costs and Attorney’s Fees, 2/11/13,
         at unnumbered page 2).

(Trial Ct. Op., at 22-23) (record citation formatting provided).

      After review of the record, we discern no abuse of discretion in the

trial court’s disposition of these issues.       See Jacobs, supra at 305.

Mother’s thirteenth and fourteenth issues lack merit.

      Orders affirmed.




                                    - 28 -
J-S51045-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2015




                          - 29 -